 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 2467 
 
AN ACT 
To take certain Federal lands in Mono County, California, into trust for the benefit of the Bridgeport Indian Colony. 
 
 
1.Short titleThis Act may be cited as the Bridgeport Indian Colony Land Trust, Health, and Economic Development Act of 2012.
2.Lands to be taken into trust
(a)In generalSubject to valid existing rights and management agreements related to easements and rights-of-way, all right, title, and interest (including improvements and appurtenances) of the United States in and to the Federal lands described in subsection (b) are hereby declared to be held in trust by the United States for the benefit of the Bridgeport Indian Colony, except that the oversight and renewal of all easements and rights-of-way with the Bridgeport Public Utility District in existence on the date of the enactment of this Act shall remain the responsibility of the Bureau of Land Management.
(b)Federal lands describedThe Federal lands referred to in subsection (a) are the approximately 39.36 acres described as follows:
(1)The South half of the South half of the Northwest quarter of the Northwest quarter of the Northeast quarter and the North half of the Southwest quarter of the Northwest quarter of the Northeast quarter of Section 21, Township 8 North, Range 23 East, Mount Diablo Meridian, containing 7.5 acres, more or less, as identified on the map titled Bridgeport Camp Antelope Parcel and dated July 26, 2010.
(2)Lots 1 and 2 of the Bureau of Land Management survey plat entitled Dependent resurvey of a portion of the subdivision of Section 28, designed to restore the corners in their true original locations according to the best available evidence, and the further subdivision of Section 28 and the metes and bounds survey of a portion of the right-of-way of California State Highway No. 182, Township 5 North, Range 25 East, Mount Diablo Meridian, California and dated February 21, 2003 containing 31.86 acres, more or less.
(c)Availability of mapThe maps referred to in subsection (b) shall be on file and available for public inspection at the office of the California State Director, Bureau of Land Management.
(d)GamingLand taken into trust under this section shall not be eligible for, or considered to have been taken into trust for, class II gaming or class III gaming (as those terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)).
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
